                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      :
                                              :       CRIMINAL NO.: 3:17-CR-0285(AWT)
       v.                                     :
                                              :
WILLIAM FUSCO                                 :

                          PRELIMINARY ORDER OF FORFEITURE

       The Defendant, William Fusco, having plead guilty to a Two Count Information and

specifically, having agreed to plead guilty to his participation in a conspiracy to possess with the

intent to distribute and distribution of controlled substances in violation of 21 U.S.C. §§

841(b)(1)(E)(i), 841(b)(2), and 846, as well as the unlawful importation of a tableting machine in

violation of 21 U.S.C. § 843(a)(7).

       Accordingly, it hereby:

       ORDERED, ADJUDGED AND DECREED that, pursuant to 21 U.S.C. § 853 all right,

title and interest that the Defendant William Fusco may have in the following: One (1) Kahr 9mm

pistol bearing serial number IQ8747 with any and all related ammunition and magazines; One (1)

Springfield Arms XDM 9mm pistol bearing serial number MG896959 with any and all related

ammunition and magazines; One (1) Heritage Arms pistol bearing serial number C69585 with any

and all related ammunition and magazines; One (1) F1 Rifle bearing serial number 120-02478 with

any and all related ammunition and magazines; One (1) Glock 9mm pistol bearing serial number

ABRV975 with any and all related ammunition and magazines; One (1) Remington Arms .380

Caliber pistol bearing serial number RM006542C with any and all related ammunition and

magazines; One (1) Smith & Wesson .38 Caliber revolver bearing serial number CPJ7017 with

any and all related ammunition and magazines; One (1) Glock 27 .40 Caliber pistol bearing serial



                                                  1
number HBK051 with any and all related ammunition and magazines, seized on or about Jun 14,

2017 from the Defendant at 1013 Federal Street, Philadelphia, Pennsylvania; and One (1) Large

Hard Drive, identified as Exhibit # N-71 in the December 19, 2017 plea agreement, is hereby

forfeited and condemned to the United States of America.

        IT IS FURTHER ORDERED that an amount of United States currency identified as

$23,819.38 surrendered to the Government at the time of the Defendant’s sentencing, is hereby

condemned and forfeited to the United States of America.

        IT IS FURTHER ORDERED that, pursuant to 21 U.S.C. § 853(g) and Fed. R. Crim. P.

32.2(b)(3), the Attorney General of the United States or his authorized designee shall seize said

property and conduct any discovery proper in identifying, locating or disposing of the property

subject to forfeiture, and to commence proceedings that comply with any statues governing third-

party rights.

        IT IS FURTHER ORDERED that, pursuant to 21 U.S.C. § 853(n), the United States shall

publish notice of the forfeiture in a manner consistent with the provisions of Supplemental Rule

G(4)(a) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

which may include publication on the Government’s forfeiture website on the internet

(http://www.forfeiture.gov). The United States shall also, to the extent practicable, provide written

notice to any person who reasonably appears to be a potential claimant with standing to contest

the forfeiture of the property in the ancillary proceeding. The foregoing publication and written

notice shall include notice of the government’s intent to dispose of the property in accordance with

the law, and notice that any person, other than the Defendant, having or claiming a legal interest

in any of the above-listed forfeited property must file a petition with the Court within thirty (30)

days of the final publication of notice or of receipt of actual notice, whichever is earlier.



                                                  2
       IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary

Order of Forfeiture shall become final as to the Defendant at the time of sentencing and shall be

made part of the sentence and included in the Judgment.

       IT IS FURTHER ORDERED that, pursuant to Fed. R. Crim. P. 32.2(c)(2), upon

adjudication of all third party interests, this Court will enter a Final Order of Forfeiture, and if no

third party files a timely claim, this Order shall become the Final Order of Forfeiture.

       SO ORDERED this ___ day of February, 2019 at Hartford, Connecticut



                                               _________________________________________
                                               THE HONORABLE ALVIN W. THOMPSON
                                               UNITED STATES DISTRICT JUDGE




                                                  3
